Citation Nr: 1502755	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to March 1976.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in November 2011, and April 2012, and each time was remanded for further development.  The case was returned to the Board in January 2013, at which time the Board denied an initial compensable rating for bilateral hearing loss.

The Veteran appealed, and in a May 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claim (Court) vacated the January 2013 Board decision and remanded the case in accordance with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  First, remand is required to obtain the Veteran's insurance examination reports.  The Court determined that the document entitled "VA Requested Information," in which the Veteran provided his insurance identification number, the name and address of his insurance company, and stated: "See signed Authorization and Consent Release Information," referring to VA Form 21-4142, filed in conjunction with the signed VA Form 21-4142, triggered the VA's duty to assist the Veteran in obtaining his insurance examination reports.  As such, remand is required to obtain the Veteran's insurance records.

Second, remand is required in order to provide the Veteran with a new VA examination.  The Veteran was afforded a VA examination in May 2012; however, the Court found the VA examiner's opinion inadequate as to an assessment on the functional effects of the Veteran's bilateral hearing loss.  Specifically, the examiner failed to address any limitations imposed by the Veteran's hearing loss, in an occupational setting, and to what degree.  Accordingly, the Veteran should be provided a new VA audiology examination to examine the current severity of his hearing loss and any resulting functional loss.  38 C.F.R. § 3.159(c)(4) (2014); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Finally, upon further review of the record, the Board has also determined that the RO failed to comply with the Board's April 2012 remand directive to obtain the Veteran's audiology treatment records from the Dallas VA Medical Center.  Although a CAPRI printout, dated June 4, 2012, indicates that the Veteran in fact received treatment from March 2008 to May 2012, no records whatsoever have been associated with the Veteran's claims file.  Because the RO did not comply with the Board's remand instructions and those records are highly relevant to the Veteran's claim, the claim must therefore be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's audiology treatment records from Dallas VA Medical Center from December 2007 to the present.

2. Obtain the Veteran's relevant insurance records.  If the records cannot be obtaining using the VA Form 21-4142 already filed, obtain the appropriate release forms from the Veteran, then request and associate the records with the claims file. 

If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file, and required notice must be provided to the Veteran and his representative. 

3.  Then, schedule the Veteran for a VA examination, to be performed by an appropriate examiner, to determine the level of severity of his bilateral hearing loss and any functional effects resulting from his hearing loss.  The examiner is referred to the Court's Memorandum Decision for a discussion of why the May 2012 medical opinion was found inadequate.  However, it is imperative that the examiner also carefully review the evidence of record.

As to functional loss, the examiner is requested to assess the functional effects of the Veteran's bilateral hearing loss on his daily life; a mere recitation of his symptoms is insufficient.  

The examiner should reference the facts or evidence that was found significant as a basis for the opinion.  If medical literature is relied upon, please provide specific references to the literature.

4.  The AMC/RO should then carefully review the claims file and ensure that all requested development was fully and accurately completed.  Only after determining all remand directives have been completed, readjudicate the appeal for an initial compensable rating for bilateral hearing loss in light of all the additional evidence added to the record.  The AMC/RO should also determine if referral for extraschedular consideration is warranted.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




